                                          UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF OHIO
                                                EASTERN DIVISION

United States of America,
              Plaintiff,
                                                                     Case No. 2:18cr232
                            V.                                       Judge Michael H. Watson
Marcus Dunn,
                 Defendant
                                               CRIMINAL MINUTES before
                                  United States District Judge Michael H. Watson

Courtroom Deputy: Jennifer Kacsor
Court Reporter: Lahana DuFour           . ao        9 - iC       f/C
Date: November 26, 2018 Time: Commenced^' Concluded    / J Total.' ^                                   kJ
United States Attorney:          . Rich Rolwlno       Defendant Attorney: Steve Nolder
                                 UlOri tSrto}f:-er
Arraignment: [] Indictment or ^ [x ] information;
 y                    Count(s)__j[
[VfCounsei present.
[iftlefendant sworn.
[uj^efendant informed of his / her rights / questioned regarding competency.
[t^Waiver of Indictment RIed in open court,
n t^efendant provided copy of charging document.
[L^USA                             summarizes Plea Agreement.                a .       .       L /?/
[ ] SA                            reads Statement of Facts. (Agent Swom)

Defendant waives reading of: [ ] Indict    [ ] Info         or               [ ] Indict Read    [ ] Info Read
Defendant pleads:       [] NOT GUILTY to Count(s)          of Indictment^formation
                            LT^UILTY to Count(s)         of Indictment i(^(^rmatiot^
[ifcourt Accepts Defendant's Plea of Guilty.                                       ^
Hi^SI ordered by Court.                                                y
[] Sentencing set for                                       or       tTPursuant to Court's Receipt of PSI.

Bond                                            .
[] Defendant currently in custody    or    til5efendant currently on bond.
[i Plaintiff / Defendant moves to modify bond.
[ ] Arguments heard.
[ ] Defendant to be detained     or        [ ] to remain detained.
[ ] Defendant's bond to be modified as foliows:

[ ] OR   [ ] Secured with

Conditions of Release: [ ] Electronic Monitor [ ] Pretrial/Probation Supervision [ ] Drug testing &Treatment [ ] maintain
empioyment &verify[ ] refrain from alcohol [ ]narcotic drugs unless prescribed [ ]use of firearms [ ] Travel Restricted to
                                     []                                  []
[]                                  []

Remarks:
[ ] Matter awaiting Initial RSI transmlttal.
